DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al.
(US 2020/0313048 A1) (Yao, hereafter).
Regarding claim 1, Yao discloses (figures 1-4) a white light emitting diode comprising  a blue LED chip and a green LED chip (multicolor light emitting chip (abstract, π6-π18,π37-π40)); wherein an emission spectrum of the multi-color light emitting chip comprises a first peak (blue chip) in a wavelength range (wavelength between 430 to 460)   of a first primary-color light and a second peak (green chip) in a wavelength range ( wavelength between 510nm to 550nm) of a second primary-color light, and an absolute value of a wavelength difference between the first peak and the second peak is greater than 50 nanometers (nm) (in paragraphs π39-π40, blue chip peak wavelength =450, green chip wavelength in 520, absolute values in the difference is satisfied); and a phosphor-containing layer (π38), disposed over the multi-color light emitting chip  and configured to be excited to emit a third primary-color light (red), wherein colors of the third primary-color light (red), the second primary-color light (green) and the first primary-color light (blue) are different from one another.
Regarding claim 2, Yao discloses wherein a wavelength of the first peak is in a range of 430 nm˜470 nm (blue 450), and a wavelength of the second peak is in a range of 515 nm˜535 nm (green 520) (π40).
 	Regarding claims 3-5,  Yao fails to explicitly disclose wherein an intensity of the first peak is greater than an intensity of the second peak, a wavelength of the first peak is less than a wavelength of the second peak, and a spectral full width half maximum (FWHM) of the emission spectrum corresponding to the first peak and a spectral full width half maximum of the emission spectrum corresponding to the second peak each are less than 50 nm (claim 3);wherein a ratio of the intensity of the first peak to the intensity of the second peak is in a range of 5/3˜5 (claim 4); wherein the spectral full width half maximum of the emission spectrum corresponding to the first peak is smaller than the spectral full width half maximum of the emission spectrum corresponding to the second peak, the spectral full width half maximum of the emission spectrum corresponding to the first peak is in a range of 15 nm˜25 nm, and the spectral full width half maximum of the emission spectrum corresponding to the second peak is in a range of 25 nm˜45 nm(Claim 5).
	However, Yao does disclose discloses that the blue LED chip wavelength can be 450 nm, the green LED chip wavelength is 520 nm (i.e. It is disclosed that the wavelength of the first peak is smaller than the wavelength of the second peak), for the technical features of the peak intensities, for excitation of red phosphors with blue and green it is known in the art that, blue has a wider band gap relative to Green, its excitation efficiency is higher than that of Green, on this basis, adjusting a peak intensity of the blue light to be greater than a peak intensity of the green light, and that the corresponding width at half maximum of the first peak value is smaller than the corresponding width at half maximum of the second peak value is a technical matter that is readily conceivable to a person skilled in the art, and particularly much larger is the person skilled in the art to take care of the light requirements, what can be obtained by calculation and limited experimentation, the narrower the width of the half wave, the higher the color purity, as regards the width at half maximum, is well-known to those skilled in the art, on
the basis of which adjusting the width to be within a certain range is a technical content that can be obtained by those skilled in the art by calculation and limited experimentation.
	Therefore it would have been obvious to one of ordinary skill in the art to modify the light-emitting diode of Yao wherein an intensity of the first peak is greater than an intensity of the second peak, a wavelength of the first peak is less than a wavelength of the second peak, and a spectral full width half maximum (FWHM) of the emission spectrum corresponding to the first peak and a spectral full width half maximum of the emission spectrum corresponding to the second peak each are less than 50 nm (claim 3);wherein a ratio of the intensity of the first peak to the intensity of the second peak is in a range of 5/3˜5 ; wherein the spectral full width half maximum of the emission spectrum corresponding to the first peak is smaller than the spectral full width half maximum of the emission spectrum corresponding to the second peak, the spectral full width half maximum of the emission spectrum corresponding to the first peak is in a range of 15 nm˜25 nm, and the spectral full width half maximum of the emission spectrum corresponding to the second peak is in a range of 25 nm˜45 nm, since that which is well-known requires only routine skill. 
	Regarding claims 8 and 9,   Yao fails to explicitly discloses, wherein the light-emitting diode is a chip-scale packaged single-chip device, and the multi-color light emitting chip is a flip chip; wherein the phosphor-containing layer is located on a top surface of the flip chip and arranged around the flip chip, so as to realize light output from side surfaces as well as the top surface of the light-emitting diode; or, wherein the phosphor-containing layer is located on the top surface of the flip chip and a white glue is arranged around the flip chip, so as to realize light output from only the top surface of the light-emitting diode (claim 8);.wherein the light-emitting diode is surface-mounted single-chip device and further includes a packaging substrate, and the packaging substrate is formed with a recessed region; the multi-color light emitting chip is arranged in the recessed region and electrically connected to the packaging substrate, the phosphor-containing layer is filled in the recessed region to cover the multi-color light emitting chip (claim 9).  The examiner notes these limitations do not yield some un expected result beyond the prior art as applied as such flip chip mounted or not, recessed region are considered matters of design choice.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light -emitting diode of Yao , wherein the light-emitting diode is a chip-scale packaged single-chip device, and the multi-color light emitting chip is a flip chip; wherein the phosphor-containing layer is located on a top surface of the flip chip and arranged around the flip chip, so as to realize light output from side surfaces as well as the top surface of the light-emitting diode; or, wherein the phosphor-containing layer is located on the top surface of the flip chip and a white glue is arranged around the flip chip, so as to realize light output from only the top surface of the light-emitting diode ;.wherein the light-emitting diode is surface-mounted single-chip device and further includes a packaging substrate, and the packaging substrate is formed with a recessed region; the multi-color light emitting chip is arranged in the recessed region and electrically connected to the packaging substrate, the phosphor-containing layer is filled in the recessed region to cover the multi-color light emitting chip since matters of design choice requires only routine skill in the art.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al.
(US 2020/0313048 A1) (Yao, hereafter) in view of Liu et al (CN107170866A) (Liu hereafter) Chinese office action was used as machine translation for this document.
	Regarding claim 6, Yao discloses the device set forth above (see rejection claim 1). Yao fails to explicitly disclose wherein the multi-color light emitting chip comprises an N-type semiconductor layer, a P-type semiconductor layer, and a multiple quantum well layer structure located between the N-type semiconductor layer and the P-type semiconductor layer; the multiple quantum well layer structure comprises a first well layer and a second well layer arranged along a distance direction of the N-type semiconductor layer and the P-type semiconductor layer, the first well layer and the well layer have different band gaps and are for emitting the first primary-color light and the second primary-color light respectively.
	Liu discloses a multispectral light emitting diode structure, and specifically discloses (see abstract, paragraphs 0004 to 0013 of the specification) that the multispectral light emitting diode structure comprises an n-type semiconductor layer 200, a multiple quantum well light emitting unit 320, a p-type semiconductor layer 400 disposed in this order from the substrate direction, the multiple quantum well light emitting unit 320 comprises a first well layer composed of quantum wells 311 and quantum barriers 312 emitting blue light (i.e. First fundamental color light) at a wavelength of 450-460 nm and a second well layer composed of quantum wells 331 and quantum barriers 332 emitting green light (i.e. Second fundamental color light) at a wavelength of 520-530 nm aligned in the distance direction of then-type semiconductor layer 200 and the p-type semiconductor layer 400 (see paragraph 0013 of the specification), and it is disclosed that the emission spectrum is achieved by varying the quantum well stop band bandwidth of the multiple quantum well light emitting unit (see paragraph 0006 of the specification
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light -emitting diode of Yao wherein the multi-color light emitting chip comprises an N-type semiconductor layer, a P-type semiconductor layer, and a multiple quantum well layer structure located between the N-type semiconductor layer and the P-type semiconductor layer; the multiple quantum well layer structure comprises a first well layer and a second well layer arranged along a distance direction of the N-type semiconductor layer and the P-type semiconductor layer, the first well layer and the well layer have different band gaps and are for emitting the first primary-color light and the second primary-color light respectively in order to reduce the number of chips in a design thus reducing cost and allowing for an enlarged design window as disclosed by Liu.
Regarding claim 7 Yao as modified by Liu discloses the device set forth above (see rejection claim 6). Yao as modified by Liu fails to explicitly disclose wherein a material of each of the first well layer and the second well layer comprises indium gallium nitride, and a concentration of indium in the first well layer is different from a concentration of indium in the second well layer; the concentration of indium in the first well layer is in a concentration range of 12.4%˜18.8%, and the concentration of indium in the second well layer is in a concentration range of 25.2%˜27.8%.
However Liu discloses  that the material of the first and second well layers may be
gallium indium nitride (see paragraph 0013 of the specification), and adjusting a quantum well stop band bandwidth of a multiple quantum well light emitting unit is disclosed, adjusting the width of the forbidden band by adjusting the In component differently is common knowledge in the art, and the emission spectra in blue and green on the basis of which adjusting the component to be within a certain range in order to obtain light of desired performance is what the skilled person can obtain, through calculations and limited experimentation. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the light -emitting diode of Yao wherein a material of each of the first well layer and the second well layer comprises indium gallium nitride, and a concentration of indium in the first well layer is different from a concentration of indium in the second well layer; the concentration of indium in the first well layer is in a concentration range of 12.4%˜18.8%, and the concentration of indium in the second well layer is in a concentration range of 25.2%˜27.8% in order to reduce the number of chips in a design thus reducing cost and allowing for an enlarged design window as disclosed by Liu.

Claims 10-14 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al.
(US 2020/0313048 A1) (Yao, hereafter) in view of Kim et al. (US2017/0115529 A1)

	Regarding claim 10,  Yao discloses (Figure 3) a backlight module, configured for providing backlight illumination a display panel (π54-π55); wherein the backlight module is provided with a light-emitting diode comprising: a white light emitting diode comprising  a blue LED chip and a green LED chip (multicolor light emitting chip (abstract, π6-π18,π37-π40)); wherein an emission spectrum of the multi-color light emitting chip comprises a first peak (blue chip) in a wavelength range (wavelength between 430 to 460)   of a first primary-color light and a second peak (green chip) in a wavelength range ( wavelength between 510nm to 550nm) of a second primary-color light, and an absolute value of a wavelength difference between the first peak and the second peak is greater than 50 nanometers (nm) (in paragraphs π39-π40, blue chip peak wavelength =450, green chip wavelength in 520, absolute values in the difference is satisfied); and a phosphor-containing layer (π38), disposed over the multi-color light emitting chip  and configured to be excited to emit a third primary-color light (red), wherein colors of the third primary-color light (red), the second primary-color light (green) and the first primary-color light (blue) are different from one another. 
Yao fails to explicitly disclose a display panel, comprising a first primary-color filter , a second primary-color filter and a third primary-color filter; and wherein the first primary-color filter, the second primary-color filter and the third primary-color filter are configured for filtering the first primary-color light, the second primary-color light and the third primary-color light respectively.
Kim discloses: a display panel (100), comprising a first primary-color filter (23), a second primary-color filter (23) and a third primary-color filter (23); (π57-π59)  wherein the first primary-color filter, the second primary-color filter and the third primary-color filter are configured for filtering the first primary-color light, the second primary-color light and the third primary-color light respectively π57-π59) in order to provide a device with high color reproducibility.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the backlight-type display device of Yao wherein a display panel, comprising a first primary-color filter , a second primary-color filter and a third primary-color filter; and wherein the first primary-color filter, the second primary-color filter and the third primary-color filter are configured for filtering the first primary-color light, the second primary-color light and the third primary-color light respectively in order to provide a device with high color reproducibility as disclosed by Kim.
Regarding claim 11, Yao discloses wherein a wavelength of the first peak is in a range of 430 nm˜470 nm (blue 450), and a wavelength of the second peak is in a range of 515 nm˜535 nm (green 520) (π40).
	Regarding claims 12-14,  Yao fails to explicitly disclose wherein an intensity of the first peak is greater than an intensity of the second peak, a wavelength of the first peak is less than a wavelength of the second peak, and a spectral full width half maximum (FWHM) of the emission spectrum corresponding to the first peak and a spectral full width half maximum of the emission spectrum corresponding to the second peak each are less than 50 nm (claim12 );wherein a ratio of the intensity of the first peak to the intensity of the second peak is in a range of 5/3˜5 (claim 13); wherein the spectral full width half maximum of the emission spectrum corresponding to the first peak is smaller than the spectral full width half maximum of the emission spectrum corresponding to the second peak, the spectral full width half maximum of the emission spectrum corresponding to the first peak is in a range of 15 nm˜25 nm, and the spectral full width half maximum of the emission spectrum corresponding to the second peak is in a range of 25 nm˜45 nm(Claim 14).
However, Yao discloses that the blue LED chip wavelength can be 450 nm, the green LED chip wavelength is 520 nm (i.e. It is disclosed that the wavelength of the first peak is smaller than the wavelength of the second peak), for the technical features of the peak intensities, for excitation of red phosphors with blue and green it is known in the art that, blue has a wider band gap relative to green its excitation efficiency is higher than that of green on this basis, adjusting a peak intensity of the blue light to be greater than a peak intensity of the green light, and that the corresponding width at half maximum of the first peak value is smaller than the corresponding width at half maximum of the second peak value is a technical matter that is readily conceivable to a person skilled in the art, and particularly much larger is the person skilled in the art to take care of the light requirements, what can be obtained by calculation and limited experimentation, the narrower the width of the half wave, the higher the color purity, as regards the width at half maximum, is well-known to those skilled in the art, on
the basis of which adjusting the width to be within a certain range is a technical content that can be obtained by those skilled in the art by calculation and limited experimentation.
	Therefore it would have been obvious to one of ordinary skill in the art to modify the light-emitting diode of Yao wherein an intensity of the first peak is greater than an intensity of the second peak, a wavelength of the first peak is less than a wavelength of the second peak, and a spectral full width half maximum (FWHM) of the emission spectrum corresponding to the first peak and a spectral full width half maximum of the emission spectrum corresponding to the second peak each are less than 50 nm (claim 3);wherein a ratio of the intensity of the first peak to the intensity of the second peak is in a range of 5/3˜5 (claim 4); wherein the spectral full width half maximum of the emission spectrum corresponding to the first peak is smaller than the spectral full width half maximum of the emission spectrum corresponding to the second peak, the spectral full width half maximum of the emission spectrum corresponding to the first peak is in a range of 15 nm˜25 nm, and the spectral full width half maximum of the emission spectrum corresponding to the second peak is in a range of 25 nm˜45 nm, since that which is well-known requires only routine skill. 
Regarding claims 17 and 18,   Yao  as modified by Kim fails to explicitly discloses, wherein the light-emitting diode is a chip-scale packaged single-chip device, and the multi-color light emitting chip is a flip chip; wherein the phosphor-containing layer is located on a top surface of the flip chip and arranged around the flip chip, so as to realize light output from side surfaces as well as the top surface of the light-emitting diode; or, wherein the phosphor-containing layer is located on the top surface of the flip chip and a white glue is arranged around the flip chip, so as to realize light output from only the top surface of the light-emitting diode (claim 17);.wherein the light-emitting diode is surface-mounted single-chip device and further includes a packaging substrate, and the packaging substrate is formed with a recessed region; the multi-color light emitting chip is arranged in the recessed region and electrically connected to the packaging substrate, the phosphor-containing layer is filled in the recessed region to cover the multi-color light emitting chip (claim 18).  The examiner notes these limitations do not yield some un expected result beyond the prior art as applied as such flip chip mounted or not, recessed region are considered matters of design choice.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light -emitting diode of Yao , wherein the light-emitting diode is a chip-scale packaged single-chip device, and the multi-color light emitting chip is a flip chip; wherein the phosphor-containing layer is located on a top surface of the flip chip and arranged around the flip chip, so as to realize light output from side surfaces as well as the top surface of the light-emitting diode; or, wherein the phosphor-containing layer is located on the top surface of the flip chip and a white glue is arranged around the flip chip, so as to realize light output from only the top surface of the light-emitting diode ;.wherein the light-emitting diode is surface-mounted single-chip device and further includes a packaging substrate, and the packaging substrate is formed with a recessed region; the multi-color light emitting chip is arranged in the recessed region and electrically connected to the packaging substrate, the phosphor-containing layer is filled in the recessed region to cover the multi-color light emitting chip since matters of design choice requires only routine skill in the art.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al.
(US 2020/0313048 A1) (Yao, hereafter) in view of Kim et al. (US2017/0115529 A1); and in further view of Liu et al (CN107170866A) (Liu hereafter) Chinese office action was used as machine translation for this document.
Regarding claim 15, Yao as modified by Kim discloses the device set forth above (see rejection claim 10). Yao as modified by Kim fails to explicitly disclose wherein the multi-color light emitting chip comprises an N-type semiconductor layer, a P-type semiconductor layer, and a multiple quantum well layer structure located between the N-type semiconductor layer and the P-type semiconductor layer; the multiple quantum well layer structure comprises a first well layer and a second well layer arranged along a distance direction of the N-type semiconductor layer and the P-type semiconductor layer, the first well layer and the well layer have different band gaps and are for emitting the first primary-color light and the second primary-color light respectively.
Liu discloses a multispectral light emitting diode structure, and specifically discloses (see abstract, paragraphs 0004 to 0013 of the specification) that the multispectral light emitting diode structure comprises an n-type semiconductor layer 200, a multiple quantum well light emitting unit 320, a p-type semiconductor layer 400 disposed in this order from the substrate direction, the multiple quantum well light emitting unit 320 comprises a first well layer composed of quantum wells 311 and quantum barriers 312 emitting blue light (i.e. First fundamental color light) at a wavelength of 450-460 nm and a second well layer composed of quantum wells 331 and quantum barriers 332 emitting green light (i.e. Second fundamental color light) at a wavelength of 520-530 nm aligned in the distance direction of then-type semiconductor layer 200 and the p-type semiconductor layer 400 (see paragraph 0013 of the specification), and it is disclosed that the emission spectrum is achieved by varying the quantum well stop band bandwidth of the multiple quantum well light emitting unit (see paragraph 0006 of the specification
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light -emitting diode of Yao wherein the multi-color light emitting chip comprises an N-type semiconductor layer, a P-type semiconductor layer, and a multiple quantum well layer structure located between the N-type semiconductor layer and the P-type semiconductor layer; the multiple quantum well layer structure comprises a first well layer and a second well layer arranged along a distance direction of the N-type semiconductor layer and the P-type semiconductor layer, the first well layer and the well layer have different band gaps and are for emitting the first primary-color light and the second primary-color light respectively in order to reduce the number of chips in a design thus reducing cost and allowing for an enlarged design window as disclosed by Liu.
Regarding claim 16 Yao as modified by Kim and Liu discloses the device set forth above (see rejection claim 6). Yao as modified by Kim and  Liu fails to explicitly disclose wherein a material of each of the first well layer and the second well layer comprises indium gallium nitride, and a concentration of indium in the first well layer is different from a concentration of indium in the second well layer; the concentration of indium in the first well layer is in a concentration range of 12.4%˜18.8%, and the concentration of indium in the second well layer is in a concentration range of 25.2%˜27.8%.
However Liu discloses  that the material of the first and second well layers may be
gallium indium nitride (see paragraph 0013 of the specification), and adjusting a quantum well stop band bandwidth of a multiple quantum well light emitting unit is disclosed, adjusting the width of the forbidden band by adjusting the In component differently is common knowledge in the art, and the emission spectra in blue and green on the basis of which adjusting the component to be within a certain range in order to obtain light of desired performance is what the skilled person can obtain, through calculations and limited experimentation. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the light -emitting diode of Yao wherein a material of each of the first well layer and the second well layer comprises indium gallium nitride, and a concentration of indium in the first well layer is different from a concentration of indium in the second well layer; the concentration of indium in the first well layer is in a concentration range of 12.4%˜18.8%, and the concentration of indium in the second well layer is in a concentration range of 25.2%˜27.8% in order to reduce the number of chips in a design thus reducing cost and allowing for an enlarged design window as disclosed by Liu.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN107170866A) (Liu hereafter) Chinese office action was used as machine translation for this document in view of Yao et al. (US 2020/0313048 A1) (Yao, hereafter)
Regarding claim 19,  Liu discloses (Figure 1) A light-emitting diode being a single-chip device and comprising: single multi-color light emitting chip, wherein an emission spectrum of the multi-color light emitting chip comprises a first peak in a blue light waveband (450-460) and a second peak in a green light waveband( 520-530), and an absolute value of a wavelength difference between the first peak and the second peak is greater than 50 nanometers( give blue wavelength =450 and green =520, the equation is satisfied) (π23); Liu does not explicitly disclose wherein an intensity of the first peak is greater than an intensity of the second peak, and a spectral full width half maximum of the emission spectrum corresponding to the first peak and a spectral full width half maximum of the emission spectrum corresponding to the second peak each are less than 50 nanometers; wherein the spectral full width half maximum of the emission spectrum corresponding to the first peak is smaller than the spectral full width half maximum of the emission spectrum corresponding to the second peak.
However it is known in the art that, blue has a wider band gap relative to green its excitation efficiency is higher than that of green on this basis, adjusting a peak intensity of the blue light to be greater than a peak intensity of the green light, and that the corresponding width at half maximum of the first peak value is smaller than the corresponding width at half maximum of the second peak value is a technical matter that is readily conceivable to a person skilled in the art, and particularly much larger is the person skilled in the art to take care of the light requirements, what can be obtained by calculation and limited experimentation, the narrower the width of the half wave, the higher the color purity, as regards the width at half maximum, is well-known to those skilled in the art, on the basis of which adjusting the width to be within a certain range is a technical content that can be obtained by those skilled in the art by calculation and limited experimentation. 
Therefore it would have been obvious to modify the light-emitting diode of Liu wherein an intensity of the first peak is greater than an intensity of the second peak, and a spectral full width half maximum of the emission spectrum corresponding to the first peak and a spectral full width half maximum of the emission spectrum corresponding to the second peak each are less than 50 nanometers; wherein the spectral full width half maximum of the emission spectrum corresponding to the first peak is smaller than the spectral full width half maximum of the emission spectrum corresponding to the second peak since that which is known requires only routine skill.
Liu fails to explicitly disclose a wavelength conversion layer, disposed over the multi-color light emitting chip and configured to be excited by light emitted from the multi-color light emitting chip to emit red light.
Yao discloses (Figure 2) a wavelength conversion layer,103 disposed over the multi-color light emitting chip (102)and configured to be excited by light emitted from the multi-color light emitting chip to emit red light  π38.
Therefore it would have been obvious to modify the light-emitting diode of Liu wherein a wavelength conversion layer, disposed over the multi-color light emitting chip and configured to be excited by light emitted from the multi-color light emitting chip to emit red light to realize the full color gamut.                                   
Regarding claim 20,  Liu discloses a multispectral light emitting diode structure, and specifically discloses (see abstract, paragraphs 0004 to 0013 of the specification) that the multispectral light emitting diode structure comprises an n-type semiconductor layer 200, a multiple quantum well light emitting unit 320, a p-type semiconductor layer 400 disposed in this order from the substrate direction, the multiple quantum well light emitting unit 320 comprises a first well layer composed of quantum wells 311 and quantum barriers 312 emitting blue light (i.e. First fundamental color light) at a wavelength of 450-460 nm and a second well layer composed of quantum wells 331 and quantum barriers 332 emitting green light (i.e. Second fundamental color light) at a wavelength of 520-530 nm aligned in the distance direction of then-type semiconductor layer 200 and the p-type semiconductor layer 400 (see paragraph 0013 of the specification),
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875